PER CURIAM *
Upon defendant’s application, we granted certiorari in this case. 98-3003 (La.2/5/99), 737 So.2d 733. After hearing oral arguments and reviewing the record in this case, we conclude that the judgment below does not require the exercise of our supervisory authority. Accordingly, we recall our order of February 5, 1999 as improvidently granted, and deny defendant’s application.
KNOLL, J., dissents.
TRAYLOR and VICTORY, JJ., dissent from the recall of this writ.

 Kimball, J. not on panel. Rule IV, Part II, § 3.